dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.02-03-106-CV







OMEGA CONTRACTING, INC.,                                                 APPELLANTS

FABIAN CARDENAS, JUAN 

TORRES, AND RICK MORALES



V.



NADINE MCBRIDE, INDIVIDUALLY                                           APPELLEES

AND AS NEXT FRIEND OF 

DAMON DALE MCBRIDE, AND AS

PERSONAL REPRESENTATIVE OF

THE ESTATE OF JASON 

MCBRIDE, DALE LANCE MCBRIDE

AND DEBORAH MCBRIDE, JUAN

TORRES, DOWDY-FERRY SAND 

AND GRAVEL COMPANY, ET AL.							  

----------

FROM THE 271
ST
 DISTRICT COURT OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Motion To Dismiss Appeal Of Rick Morales.”    It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Rick Morales.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Omega Contracting, Inc., Fabian Cardenas, and Juan Torres v. Nadine McBride, Individually and as Next Friend of Damon Dale McBride, and as Personal Representative of the Estate of Jason McBride, Dale Lance McBride and Deborah McBride, Juan Torres, Dowdy-Ferry Sand and Gravel Company, et al
.”

Costs of this appeal shall be taxed against party incurring same, for  which let execution issue.



PER CURIAM	





PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: January 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.